Citation Nr: 1315462	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for recurrent dislocation of bilateral shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to September 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran testified before a VLJ at an April 2012 Travel Board hearing at the RO.  The hearing transcript is of record.  However, the VLJ who conducted the Veteran's hearing is no longer employed by the Board.  Pursuant to  38 C.F.R. § 20.707 (2012), the VLJ who conducts a hearing shall participate in making the final determination of the claim.  In February 2013, the Board sought to advise the appellant by letter that, as the VLJ who conducted the April 2012 hearing was no longer employed by the Board, he was entitled to have another hearing before the Board, if he so desired. The appellant responded in March 2013, informing the Board that he does not want a new hearing.  Thus, the Board may proceed with the case.


FINDINGS OF FACT

1.  The claim for service connection for recurrent dislocation of bilateral shoulders was initially denied in a December 1961 Board decision.  The Veteran attempted to reopen this claim and was denied in an unappealed August 1972 rating decision.

2.  The Veteran later reopen his claim for recurrent dislocation of bilateral shoulders but service connection was denied by the Board in August 1992 and February 1996 decisions.  The Board's February 1996 denial was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a September 1997 decision.

3.  The evidence received since the Board decision in February 1996 is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen service connection for recurrent dislocation of bilateral shoulders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1961 rating decision, the RO denied entitlement to service connection for recurrent dislocation of bilateral shoulders.  The evidence of record established that the Veteran's disabilities had pre-existed active duty service and had not been permanently aggravated therein.  The Veteran did not appeal the December 1961 denial of his claim within the appropriate timeframe and the Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).

The Veteran attempted to reopen his claim for recurrent dislocation of bilateral shoulders and was denied in an unappealed August 1972 rating decision.  In January 1990, the Veteran again attempted to reopen this claim.  In an August 1992 decision, the Board reopened the claim based on new and material evidence, but denied service connection for recurrent dislocation of bilateral shoulders.  The Court in an August 1994 decision remanded the case to the Board for further evidentiary development.  However, after further development, the Board again denied service connection for recurrent dislocation of bilateral shoulders in a February 1996 decision on the basis that there was no injury or trauma to the Veteran's shoulders in-service and that any increase in the severity of the disability was due to natural progression, not aggravation.  The Board's February 1996 denial was affirmed by the Court in a September 1997 memorandum decision.  The Veteran did not appeal the September 1997 Court decision within the appropriate timeframe; therefore, the Board's February 1996 decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. §§ 20.1100, 20.1104.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence of record as of the February 1996 Board decision included the Veteran's service treatment records (STRs), personnel records, private medical records from various doctors and hospitals, personal statements from H.C., L.R., and S.S., a November 1961 VA examination, a July 1995 Independent Medical Opinion, the Veteran's hearing testimony from July 1972, March 1991, and April 2012 and numerous statements from the Veteran.

The evidence received since most recent February 1996 Board decision includes medical records from VA Medical Centers (VAMCs) in Big Spring, Texas and Albuquerque, New Mexico.  This evidence is new, as it was not of record at the time of the February 1996 Board decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The new treatment records merely document the Veteran's bilateral shoulder complaints and therefore pertain to the presence of a current disability, an element of service connection that was already established at the time of the prior denial of the claim.  The treatment records do not provide any evidence of a link between the Veteran's claimed condition and active duty service or indicate that his shoulder disability was permanently aggravated during service.  

The Veteran has also submitted various STRs, personnel records and private medical records.  However, this evidence is not new, as it was previously considered when the Board issued its prior decision.

Additionally, the record contains several recent statements and testimony from the Veteran and his family members reporting that he incurred an injury during active duty that permanently aggravated his pre-existing bilateral shoulder disability.  The credibility of these statements is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  While the Board must presume the credibility of the reported history from the Veteran and his family, the statements are cumulative and redundant of contentions at the time of the previous denial of service connection and cannot constitute new and material evidence.   

In short, the record does not contain any new competent evidence of a link between the Veteran's recurrent dislocation of bilateral shoulders condition and active duty, to include new competent evidence that he received an injury in-service and as a result his pre-existing disorder was permanently aggravated.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini, 18 Vet. App. at 120-21 (2004); see 38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 3.159(b).

The Court has held that in the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In an April 2009 letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of his claim.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen. 

VA has obtained records of treatment reported by the Veteran, including available STRs, VAMC medical records and private medical records.  The Veteran has specifically stated that he is not in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2); see Veteran's Hearing Transcript, April 2012, pg. 14.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  
The Board notes that the Veteran has not been provided a recent VA examination, but as the record does not contain new and material evidence indicating an association between the Veteran's claimed disability and active duty service, an examination is not warranted by the duty to assist.  38 U.S.C.A. § 5103A(f) (West 2002). 

For the reasons set forth above, the Board finds that VA has complied with the  notification and assistance requirements. 


ORDER

New and material evidence not having been submitted, reopening of the claim for recurrent dislocation of bilateral shoulders is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


